COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
 
 
 
IN RE:  GILBERT
  FIELDING
 
 
 
 


§
 
§
 
§
 
§
 
§
 
 


 
08-12-00269-CR
 
AN ORIGINAL
  PROCEEDING 
 
IN MANDAMUS
 
 
 



 
MEMORANDUM
 OPINION
Gilbert Fielding, Relator, has filed a pro se petition seeking mandamus relief
from the alleged failure of the Honorable Mary Ann Bramblett, Judge of the 41st
District Court, to act upon his March 8, 2012 motion to appoint counsel to aid
him in filing a motion for DNA testing pursuant to chapter 64 of the Texas Code
of Criminal Procedure.  Tex.Code Crim.Proc.Ann. art.
64.01(c)(West Supp. 2012).  To obtain mandamus
relief, Relator must establish both that he has no adequate remedy at law to
redress his alleged harm, and that what he seeks to compel is a ministerial act
not involving a discretionary or judicial decision.  State
ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex.Crim.App. 2007).  Relator
has failed to establish his entitlement to mandamus relief.
Relator argues that Judge Bramblett abused
her discretion by not acting upon his motion and appointing counsel to assist
him.  However, Relator has not shown that
Judge Bramblett abused her discretion. 
Among other things, Relator failed to provide us with “a certified or
sworn copy of every document that is material to the relator’s claim for relief
. . . .”  See Tex.R.App.P.
52.7(a)(1).  Indeed, Relator did not
provide us with a copy of the motion, whether sworn, certified, or
otherwise.  Moreover, Relator not only
failed to certify that every factual statement in his petition is supported by
competent evidence in an appendix or record, but he also failed to furnish an
appendix or record with his petition.  See Tex.R.App.P.
52.3(j), (k), 52.7.
Based on the absence
of a record, we conclude that Relator is not entitled to mandamus relief.  Accordingly, the petition is denied.  See
Tex.R.App.P. 52.8(a).  Relator’s motion for leave to proceed in forma
pauperis is denied as moot.
 
 
September 12, 2012
                                                                        CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.
 
(Do Not Publish)